Title: To George Washington from Major General Charles Lee, 24 November 1776
From: Lee, Charles
To: Washington, George



Dear General,
Camp, Nover 24th, 1776.

I have received your Orders and shall endeavour to put ’em in execution, but question much whether I shall be able to carry wth me any considerable number, not so much from a want of zeal in the men, as from their wretched condition with respect to shoes, stockings, blankets, &c which the present bad weather renders more intolerable I sent Heath orders to transport two thousand men across the River, apprize the General and wait for further orders, but that great man (as I might

have expected) intrench’d himself within the Letter of his Instructions and refused to part with a single file, tho’ I undertook to replace ’em with a part of my own. I shou’d march this day with Glovers Brigade, but have just received intelligence that Roger’s Corps, a part of the Light Horse, and another Brigade lye in so exposed a situation as to present us the fairest opportunity of carryg ’em off—if we succeed, it will have a great effect, and amply compensate for two days delay.
I am Dr General Yours most Sincerely

Charles Lee.

